DETAILED ACTION

The Amendment filed by Applicant on 11/12/2021 is entered.

Claim 13 is canceled.

New claim 21 is added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 11/12/2021 have been fully considered and they are found unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-12, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al., US 2009/0151830 A1 (hereinafter “Sandstrom”) in view of Sandstrom, US 2015/0107733 A1 (hereinafter “Sandstrom II”). Sandstrom teaches a rubber composition comprising at least one conjugated diene (cis 1,4-isoprene) based rubber cured with sulfur/accelerator and filler reinforcement comprised of dual silica moieties comprised of hydrophobic (treated with bis(3-triethocysilylpropyl and alkoxysilane) polysulfifde and hydrophilic (pretreated with alkoxysilane) precipitated silica. See Sandstrom, [0008], [0018], [0031], [0042], [0043] Example 1, Tables 1 & 2. The present invention differs from Sandstrom in that the present invention requires a resin composition containing a rubber processing oil comprised of a combination of petroleum-based rubber processing oil and vegetable triglyceride oil. Sandstrom IV teaches in analogous art a vegetable oil based .

In view of Sandstrom II, one having an ordinary skill in the art would be motivated to modify Sandstrom by using a vegetable oil based rubber cement with petroleum based hydrocarbon oil because both references are directed to sulfur cured diene-based elastomers.  Such modification would be obvious because one would expect that the use of additives for precipitated silica as taught by Sandstrom would be similarly useful and applicable to the vegetable oil based rubber cement with precipitated silica that can be hydrophilic or hydrophobic and petroleum based hydrocarbon oil taught in Sandstrom IV. Although Sandstrom or Sandstrom II does not disclose in the specification a footwear rubber sole, based on the specification as a whole a polymer chemist of ordinary skill in the art would be motivated to modify Sandstrom or Sandstrom II by preparing a rubber sole. Furthermore, the footwear rubber is an intended use for the rubber composition and does not have patentable weight because the rubber sole is not a limitation in the body of claim. Therefore, claims 1-9, 14-16, 18 and 20 are deem as being unpatentable over Sandstrom in view of Sandstrom II.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al., US 2009/0151830 A1 (hereinafter “Sandstrom”) in view of view of Sandstrom, US 2015/0107733 A1 (hereinafter “Sandstrom II”) in further view of Sandstrom, US 2010/0160513 A2 (hereinafter “Sandstrom III”). Sandstrom in view of Sandstrom II differs from present claim 17 in that the present claim requires 1 to 10 phr zinc rosinate. Sandstrom III teaches zinc rosinate formed and used in silica rich rubber compositions. See Sandstrom III, [0041], [0042] & [0045]. In view of Sandstrom III, one having an ordinary skill in the art would be motivated to modify Sandstrom or Sandstrom II by using zinc rosinate in place of stearic acid.

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al., US 2009/0151830 A1 (hereinafter “Sandstrom”) in view of view of Sandstrom, US 2015/0107733 A1 (hereinafter “Sandstrom II”) in further view of Sandstrom, U.S. Patent No. 9,205,704 (hereinafter “Sandstrom IV”). Sandstrom in view of Sandstrom II differs from present claims 10 and 21 in that the present claims requires up to 25 phr of primarily saturated diene terpolymer EPDM. Sandstrom IV teaches a rubber composition for tire tread comprising 5 phr of EPDM with natural rubber (30 phr) and chlorobutyl rubber (65 phr). See Sandstrom IV, Table 1 (Ex. G). In view of Sandstrom .  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        
rdh